          Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 1 of 20


 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9   CESAR CAMPOS, LATANA M.                             CASE NO. 1:18-CV-1660 AWI EPG
     CHANDAVONG, NENG HER, HUGH
10   YANG, and NICK VANG,
                                                         ORDER FOLLOWING ADDITIONAL
11                          Plaintiffs                   BRIEFING AND ORDER SEVERING
                                                         MATTER
12                  v.
13   FRESNO DEPUTY SHERIFF’S
     ASSOCIATION, COUNTY OF FRESNO,
14   and XAVIER BECERRA in his official
     capacity as Attorney General of California,
15
                            Defendants
16

17

18         This is a dispute between current and former members of the Fresno County Sheriff’s
19 Department regarding the collection of union dues and vacation hours by the County of Fresno

20 (“the County”) for the benefit of the Fresno Deputy Sheriff’s Association (“FDSA”). Plaintiffs

21 seek relief under state law theories and Janus v. AFSCME, Council 31, 138 S.Ct. 2448 (2018)

22 (“Janus”). The active complaint is the Second Amended Complaint (“SAC”). On November 12,

23 2020, the Court granted in part FDSA’s Rule 12(b)(1) and Rule 12(b)(6) combined motion to

24 dismiss. See Doc. No. 74. The Court dismissed the first and third causes of action (which alleged

25 only federal law claims) and issued an order to show cause why the federal claims against the

26 County should not be dismissed for the same reasons that dismissal was appropriate as to the

27 FDSA. See id. The Court did not address the state law causes of action but reserved a ruling

28 pending receipt of the additional briefing. See id. After receiving additional briefing, the Court
          Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 2 of 20


 1 dismissed without leave to amend the first cause of action and the third cause of action for conduct

 2 that post-dated Janus. See Doc. No. 79. Based on the parties’ submissions, the Court also ordered

 3 the parties to file additional briefing regarding whether the good faith defense has been applied to

 4 a municipal entity like the County, whether any post-Janus cases have found a municipal entity

 5 like the County liable for taking fees or vacation hours, and whether Janus applies retroactively.

 6 See id. The County and Plaintiffs have now fully responded to the Court’s order for additional

 7 briefing. For the reasons that follow, the Court will not dismiss any further claims, will sever the

 8 claims of Plaintiffs Her and Chandavong, permit these Plaintiffs to amend with respect to the

 9 FDSA, decline to exercise supplemental jurisdiction over the remainder of this case, and direct the

10 Clerk to close this case.

11          Plaintiffs’ Position
12          In prior briefing, Plaintiffs argued that Her and Chandavong still had viable claims against
13 the County for the County’s confiscation of vacation hours that pre-dated Janus.

14          In supplemental briefing, Plaintiffs have cited numerous lower courts that have held that
15 municipal entities are categorically barred from asserting a good-faith type of defense (which

16 might be shorthand for qualified immunity) and no case questions whether a differing analysis or

17 defense from that in Owen v. City of Independence, 445 U.S. 622 (1980) should apply. Only one

18 unpublished case with no substantive analysis has applied the good faith defense to a post-Janus

19 case. That case (Adams v. Teamsters Local Union 429, 2019 WL 8333531 (M.D. Pa. Dec. 5,

20 2019)) simply assumed that the good-faith defense applied.

21          Plaintiffs state that they are aware of no post-Janus cases in which a municipal entity was
22 held liable for agency fees or forced payments that were diverted from wages. In Aliser v. SEIU

23 Cal., 419 F.Supp.3d 1161 (N.D. Cal. 2019), a county was held not liable by successfully asserting

24 a Monell related defense. Specifically, the county’s actions were compelled by state law and thus,

25 did not represent a policy or custom of the county. Plaintiffs argue that Aliser does not apply

26 because the decision to divert vacation hours was a municipal policy that was not compelled by

27 state law. Additionally, in reply briefing, Plaintiffs argue that nothing in Abood indicates that an

28 employer can take vacation hours from non-union employees. Abood permitted employers to take

                                                      2
          Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 3 of 20


 1 a portion of membership fees from non-members. Here, what has been taken is vacation hours,

 2 not fees, and the same number of hours were taken from both members and non-members alike.

 3          Finally, Harper v. Virginia Dep’t of Taxation, 509 U.S. 86 (1993) holds that a federal rule
 4 that is announced and applied to the parties is retroactive. Application of the Harper rule leads to

 5 the conclusion that Janus should apply retroactively to this case. Additionally, in reply, Plaintiffs

 6 argue that the question of retroactivity is governed by Harper, not Chevron Oil Co. v. Huson, 404

 7 U.S. 97 (1991).

 8          Defendant’s Position
 9          The County argues that Adams applied the good faith defense to a municipal entity.
10 Further, the Ninth Circuit has extended the good faith defense to private entities. While Owen

11 held that governmental entities are not entitled to qualified immunity, there is a significant

12 difference between the good faith defense and qualified immunity. In litigation against private

13 entities, courts have recognized that it is unfair for a private entity who relied on a presumptively

14 constitutional statute to be held liable while the state may invoke sovereign immunity and its

15 officials may invoke qualified immunity. The same principles would apply here where the FDSA

16 is entitled to a good faith defense, yet the County is not; the County simply acted in a ministerial

17 capacity by transferring the hours in compliance with law. The County received no benefit from

18 the transfer of hours. Instead, the FDSA used those hours to conduct business on behalf of

19 members and non-members.

20          The County also argues that it is unaware of any post-Janus cases that have held a
21 municipal entity liable for collecting fees or payments in accordance with Abood. In Aliser, the

22 Northern District found that mere compliance with mandatory state laws does not cause a

23 constitutional violation, and that the general decision to contract with unions using an agency shop

24 arrangement did not cause any constitutional violations. Here, California law (Cal. Gov. Code §

25 3502.5) authorized public employee union members to call for a vote on whether to impose an

26 agency shop, and when the vote approves an agency shop, the public employer is under a

27 mandatory duty to collect agency fees from its employees. Therefore, the County exercised no

28 discretion in taking the vacation hours.

                                                      3
            Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 4 of 20


 1           Finally, the County argues that courts have recognized that the language actually used in
 2 Janus suggests that retroactive application is not appropriate. All courts seem to assume that

 3 Janus applies retroactively and then deny relief primarily through application of the good faith

 4 defense. In deciding whether Janus applies retroactively, the Ninth Circuit dictates that the Court

 5 should apply Huson. Application of the three Huson factors (whether the decision establishes a

 6 new principle of law, whether retrospective operation will further or retard the rule’s operation in

 7 light of the rule’s history, purpose, and effect, and whether the decision could produce substantial

 8 inequitable results if applied retroactively) indicates that retroactive application should not occur.

 9 Moreover, as indicated above, the County received no benefit from collecting the vacation hours

10 and the FDSA used those hours for the benefit of Her and Chandavong.

11           Discussion
12           1.       Issues from Additional Briefing
13                    a.       Good Faith Defense
14           Private parties are generally not entitled to qualified immunity.1 See Wyatt v. Cole, 504
15 U.S. 158, 167-69 (1992); Franklin v. Fox, 312 F.3d 423, 444 (9th Cir. 2002). However, private

16 individuals and private entities may invoke a good faith affirmative defense to § 1983 liability.

17 Danielson v. Inslee, 945 F.3d 1096, 1097 (9th Cir. 2019); Clement v. City of Glendale, 518 F.3d

18 1090, 1096-97 (9th Cir. 2008). The good faith affirmative defense can apply to actions taken in

19 direct reliance on presumptively valid state laws and then-binding Supreme Court precedent. See

20 Danielson, 945 F.3d at 1097; Clement, 518 f.3d at 1096-97.

21           Like private parties, municipal entities may not assert the defense of qualified immunity.
22 Owen v. City of Independence, 445 U.S. 622, 638 (1980); Hernandez v. City of San Jose, 897

23 F.3d 1125, 1139 (9th Cir. 2018). Unlike private parties, courts that have addressed a

24 municipality’s assertion of the good faith affirmative defense have generally rejected the defense

25 based on Owen or cases that have followed Owen. E.g. Saye v. St. Vrain Valley Sch. Dist., 650

26 F.Supp. 716, 722 (D. Col. 1986).

27
     1
28    A private party who is hired by a governmental entity to perform public services may assert the qualified immunity
     affirmative defense. See Filarsky v. Delia, 566 U.S. 377, 387-90 (2012).

                                                              4
           Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 5 of 20


 1          Owen did not deal with the good faith affirmative defense as enunciated by the Ninth
 2 Circuit in Danielson and Clement. Instead, Owen dealt with whether a municipal entity may assert

 3 qualified immunity. Owen, 445 U.S. at 624-25. However, while qualified immunity and the good

 4 faith affirmative defense are not identical, Owen’s language and rationale are illuminating, if not

 5 dispositive. Owen explained that Monell v. New York Dept. of Social Services, 436 U.S. 658

 6 (1978) resolved the question of “whether local governments, although not entitled to an absolute

 7 immunity, should be afforded some form of official immunity in § 1983 suits.” Id. at 624. The

 8 Eighth Circuit had extended qualified immunity to a city because the city officials had “acted in

 9 good faith and without malice.” Id. at 625. In reversing the Eighth Circuit, Owen noted: a long

10 legal history of municipal entities being held liable for tortious conduct without any mention of an

11 entitlement to immunity, the purpose of § 1983 was to provide compensation for past abuses and

12 to deter future unconstitutional behavior, the likelihood that many victims of municipal

13 malfeasance would be left with no remedy if the municipality could assert “a good faith defense,”

14 and that the two rationales that support official immunity were unpersuasive when applied to

15 municipalities. Id. at 639-55. In summarizing its holding, Owen explained:

16          In sum, our decision holding that municipalities have no immunity from damages
            liability flowing from their constitutional violations harmonizes well with
17          developments in the common law and our own pronouncements on official
            immunities under § 1983. Doctrines of tort law have changed significantly over the
18          past century, and our notions of governmental responsibility should properly reflect
            that evolution. No longer is individual “blameworthiness” the acid test of liability;
19          the principle of equitable loss-spreading has joined fault as a factor in distributing
            the costs of official misconduct.
20
            We believe that today's decision, together with prior precedents in this area,
21          properly allocates these costs among the three principals in the scenario of the §
            1983 cause of action: the victim of the constitutional deprivation; the officer whose
22          conduct caused the injury; and the public, as represented by the municipal entity.
            The innocent individual who is harmed by an abuse of governmental authority is
23          assured that he will be compensated for his injury. The offending official, so long
            as he conducts himself in good faith, may go about his business secure in the
24          knowledge that a qualified immunity will protect him from personal liability for
            damages that are more appropriately chargeable to the populace as a whole. And
25          the public will be forced to bear only the costs of injury inflicted by the “execution
            of a government's policy or custom, whether made by its lawmakers or by those
26          whose edicts or acts may fairly be said to represent official policy.” [Monell, 436
            U.S. at 694].
27
     Id. at 657-58 (emphasis added). The Fifth Circuit characterized Owen as holding that
28

                                                      5
           Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 6 of 20


 1 “municipalities have no immunity in § 1983 actions, and that good faith does not serve as a

 2 defense to liability.” Wheeler v. Pleasant Grove, 664 F.2d 99, 101 (5th Cir. 1981).

 3          In Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163,
 4 166 (1993), the Supreme Court addressed pleading standards. In relevant part, Leatherman

 5 discussed the holdings of Monell and Owen. Leatherman explained that Monell and Owen “make

 6 it quite clear that, unlike various government officials, municipalities do not enjoy immunity from

 7 suit – either absolute or qualified – under § 1983. In short, a municipality can be sued under §

 8 1983, but it cannot be held liable unless a municipal policy or custom caused the constitutional

 9 injury.” Id.

10          In a case that is similar to the contentions made by the County, the Ninth Circuit cited
11 Owen to deny an attempted good faith/immunity defense. In Evers v. County of Custer, 745 F.2d

12 1196, 1203 (9th Cir. 1984), an Idaho County argued that “it should be immune because it was

13 merely acting according to state law, rather than carrying out County policy.” The Ninth Circuit

14 found the argument to be without merit. “This argument, however, goes only to the question of

15 the Commissioners’ good faith in applying the statute. The fact that the Commissioners are

16 immune from suit under § 1983 because of their good faith does not relieve the County from

17 liability.” Id.

18          Together, Owen, Leatherman, and Evers can be read as standing for the proposition that, in
19 order to redress constitutional wrongs, a municipality will be held liable for constitutional injuries

20 caused by its practice, policy, or custom, irrespective of its officers’ ability to assert qualified

21 immunity and irrespective of any good faith reliance on state statutes. This proposition would

22 seem to undercut application of a good faith affirmative defense to a municipality. Recognizing

23 the good faith defense for a municipality could negate Owen’s balancing and goal of ensuring the

24 availability of compensation for injuries caused by municipal policies and practices. To the

25 Court’s knowledge, and as confirmed by the parties’ briefing, no court in a reasoned decision has

26 extended the good faith affirmative defense to municipalities. In light of Owen, Leatherman, and

27 Evers, until the Supreme Court or the Ninth Circuit holds otherwise, this Court cannot hold that

28 the County is entitled to assert the good faith affirmative defense.

                                                        6
          Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 7 of 20


 1                  b.      Retroactive Application of Janus
 2          “When [the Supreme Court] applies a rule of federal law to the parties before it, that rule is
 3 the controlling interpretation of federal law and must be given full retroactive effect in all cases

 4 still open on direct review and as to all events, regardless of whether such events predate or

 5 postdate our announcement of the rule.” Harper v. Virginia Dep't of Taxation, 509 U.S. 86, 97

 6 (1993); see also Reynoldsville Casket Co. v. Hyde, 514 U.S. 749, 752 (1995); Hajro v. United

 7 States Citizenship & Immigration Servs., 811 F.3d 1086, 1099 (9th Cir. 2016). When the

 8 Supreme Court “does not ‘reserve the question whether its holding should be applied to the parties

 9 before it,’ however, an opinion that announces a rule of federal law ‘is properly understood to

10 have followed the normal rule of retroactive application’ and must be ‘read to hold . . . that its rule

11 should apply retroactively to the litigants then before the Court.’” Harper, 509 U.S. at 97-98

12 (quoting James B. Beam Distilling Co. v. Georgia, 501 U.S. 529, 539 (1991) (Souter, J)). Thus,

13 “[s]ilence on the issue [of retroactivity] indicates that the decision is to be given retroactive

14 effect.” Hajro, 811 F.3d at 1099. When the Supreme Court announces a retroactive rule of federal

15 law, the rule must be applied retroactively by all courts. See Reynoldsville Casket, 514 U.S. at

16 752; Hajro, 811 F.3d at 1099.

17          The question is whether the above principles apply to Janus such that its First Amendment
18 holding applies retroactively. Janus overruled Abood v. Detroit Bd. of Ed., 431 U.S. 209 (1977).

19 Janus, 138 S.Ct. at 2486. As explained by the Ninth Circuit, Abood had “held that unions could

20 collect compulsory agency fees from nonmembers to finance their collective bargaining activities,

21 without running afoul of the First and Fourteenth Amendments.” Danielson, 945 F.3d at 1097.

22 After the Supreme Court determined that Abood was wrongly decided and that stare decisis did

23 not sufficiently support affirming Abood’s continued vitality, the Supreme Court concluded:

24          For these reasons, States and public-sector unions may no longer extract agency
            fees from nonconsenting employees. Under Illinois law, if a public-sector
25          collective-bargaining agreement includes an agency-fee provision and the union
            certifies to the employer the amount of the fee, that amount is automatically
26          deducted from the nonmember’s wages. §315/6(e). No form of employee consent is
            required.
27
            This procedure violates the First Amendment and cannot continue. Neither an
28          agency fee nor any other payment to the union may be deducted from a

                                                       7
           Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 8 of 20

            nonmember’s wages, nor may any other attempt be made to collect such a payment,
 1          unless the employee affirmatively consents to pay. By agreeing to pay,
            nonmembers are waiving their First Amendment rights, and such a waiver cannot
 2          be presumed. Johnson v. Zerbst, 304 U. S. 458, 464 (1938); see also Knox, 567 U.
            S. at 312-313. Rather, to be effective, the waiver must be freely given and shown
 3          by “clear and compelling” evidence. Curtis Publishing Co. v. Butts, 388 U. S. 130
            (1967) (plurality opinion); see also College Savings Bank v. Florida Prepaid
 4          Postsecondary Ed. Expense Bd., 527 U. S. 666, 680-682 (1999). Unless employees
            clearly and affirmatively consent before any money is taken from them, this
 5          standard cannot be met.
 6          ***
            Abood was wrongly decided and is now overruled. The judgment of the United
 7          States Court of Appeals for the Seventh Circuit is reversed, and the case is
            remanded for further proceedings consistent with this opinion.
 8
     Janus, 138 S.Ct. at 2486 (emphasis added). This holding, as well as a nutshell summary of the
 9
     entire opinion, was also given in the first two paragraphs of Janus:
10
            Under Illinois law, public employees are forced to subsidize a union, even if they
11          choose not to join and strongly object to the positions the union takes in collective
            bargaining and related activities. We conclude that this arrangement violates the
12          free speech rights of nonmembers by compelling them to subsidize private speech
            on matters of substantial public concern.
13
            We upheld a similar law in [Abood], and we recognize the importance of following
14          precedent unless there are strong reasons for not doing so. But there are very strong
            reasons in this case. Fundamental free speech rights are at stake. Abood was poorly
15          reasoned. It has led to practical problems and abuse. It is inconsistent with other
            First Amendment cases and has been undermined by more recent decisions.
16          Developments since Abood was handed down have shed new light on the issue of
            agency fees, and no reliance interests on the part of public-sector unions are
17          sufficient to justify the perpetuation of the free speech violations that Abood has
            countenanced for the past 41 years. Abood is therefore overruled.
18
     Id. at 2459-60 (emphasis added).
19
            From these passages, the Court concludes that application of Harper leads to the
20
     conclusion that Janus applies retroactively.
21
            First, the Supreme Court recognized the rule that the First Amendment is violated when
22
     non-union public employees are forced to subsidize a union without having affirmatively and
23
     freely given their consent for the subsidy. See Janus, 138 S.Ct. at 2459-60, 2486. The Supreme
24
     Court analyzed § 315/6(a) of the Illinois Public Labor Relations Act under this constitutional rule.
25
     Because § 315/6(a) forced all public employees to subsidize a union, irrespective of consent or
26
     actual membership in the union, § 315/6(a) violated the First Amendment. See id. In other words,
27
     the Supreme Court applied the First Amendment constitutional rule to the parties in the case and
28

                                                      8
          Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 9 of 20


 1 found that § 315/6(a) was unconstitutional. Under Harper, this application of a constitutional rule,

 2 which led to the invalidation of § 315/6(a), means that Janus applies retroactively. See

 3 Reynoldsville Casket, 514 U.S. at 752; Harper, 509 U.S. at 97-98.

 4          Second, Janus did not reserve the question of whether its holding should be applied to the
 5 parties before it. Janus overruled Abood, invalidated § 315/6(a) based on the newly announced

 6 constitutional rule, and then remanded for further proceedings. See Janus, 138 S.Ct. at 2486.

 7 Nowhere in Janus is there any discussion about retroactivity or application of the new rule being

 8 reserved. Indeed, the terms “prospective” and “retroactive” are not found in the opinion. The

 9 absence of a reservation, either in terms of retroactivity or application of the new rule, shows that

10 Janus is to be given retroactive effect. Harper, 509 U.S. at 97-98; Hajro, 811 F.3d at 1099.

11          It is true that some courts have found that the issue of retroactivity “poses some knotty
12 problems.” Janus v. American Fed’n of State, 942 F.3d 352, 360 (7th Cir. 2019). These courts

13 often point to language within Janus that arguably suggests purely prospective application, but

14 these courts generally assume retroactivity without actually deciding the issue. E.g. Akers v.

15 Maryland State Educ. Ass’n, 990 F.3d 375, 379 (4th Cir. 2021); Wholean v. CSEA SEIU Loc.

16 2001, 955 F.3d 332, 336 (2d Cir. 2020); Lee v. Ohio Educ. Ass’n, 951 F.3d 386, 389 (6th Cir.

17 2020); Janus, 942 F.3d at 358-60. For example, Janus stated that public sector unions received a

18 “considerable windfall” through their collection of representation fees during Abood, the

19 “unconstitutional extractions cannot be allowed to continue indefinitely,” and that the unions “may

20 no longer extract” representation fees from non-consenting non-union members. Lee, 951 F.3d at

21 389 (quoting Janus, 138 U.S. at 2485-86; see also Akers, 990 F.3d at 379 (same). The Second

22 Circuit has gone so far as to “note” that “nothing in Janus suggests that the Supreme Court

23 intended its ruling to be retroactive. Indeed, the Janus Court held that ‘States and public-sector

24 unions may no longer extract agency fees from nonconsenting employees,’ Janus, 138 S.Ct. at

25 2486 (emphasis added), and the Supreme Court reversed and remanded for further proceedings

26 rather than apply its new rule to the parties before it.” Wholean, 955 F.3d at 336. Based on the

27 status of this case, the Court cannot assume that Janus is to be applied retroactively. While the

28 Court appreciates these courts’ skepticism, the Court still concludes that Janus is retroactive.

                                                      9
           Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 10 of 20


 1           First, the Court respectfully disagrees with Wholean that Janus did not apply its
 2 constitutional rule to the parties before it. As stated above, the new constitutional rule is that,

 3 under the First Amendment, public employees who are not union members and who do not

 4 consent to subsidizing a union cannot be forced to do so. See Janus, 138 S.Ct. at 2459-60, 2486.

 5 Instead of simply announcing that rule and letting the Seventh Circuit determine how the new rule

 6 applies to any of the issues raised by the parties, the Supreme Court overruled Abood and held that

 7 § 315/6(a) violated the First Amendment rule. The case was remanded with the understanding

 8 that the plaintiffs had been subjected to an unconstitutional practice and statute. As result, the

 9 Seventh Circuit analyzed affirmative defense issues (good faith defense and statute of limitations),

10 whether the union was a “person” who “acted under color of state law” (§ 1983 elements), and

11 applied the good faith defense to defeat Mr. Janus’s claimed remedy; it did not evaluate the

12 constitutionality of § 315/6(a) or whether Mr. Janus had suffered a constitutional injury. See

13 Janus, 942 F.3d at 354, 360-67. It is unclear how the invalidation of § 315/6(a) is anything other

14 than application of the new First Amendment rule to the issues and parties of Janus. Therefore,

15 the Court concludes that Janus applied its new First Amendment rule to the parties before it.

16           Second, it seems to the Court that focusing on potentially forward looking statements to
17 determine “prospectivity”/retroactivity is contrary to Harper. Harper set bright line rules: (1)

18 application of a new rule to the parties requires all courts to apply the rule retroactively; (2) silence

19 on the issue of whether a rule applies retroactively means that the rule applies retroactively; and

20 (3) the Supreme Court’s reservation of the issue of retroactivity/whether to apply the rule to the

21 parties before it means that courts are not required to automatically apply the rule retroactively.

22 See Harper, 509 U.S. at 97-99; see also Hajro, 811 F.3d at 1099; Shah v. PAN AM Servs., 148

23 F.3d 84, 91 (2d Cir. 1998) (holding in part that Harper does not require retroactive application

24 where the Supreme Court explicitly ‘reserves the question whether its holding should be applied to

25 the parties before it.’” (quoting Harper, 509 U.S. at 97) (emphasis added)).2 In other words, the

26
     2
27   The Court notes that in a withdrawn opinion (that was nonetheless cited without reservation in Hajro, 811 F.3d at
   1099), consistent with Shah, the Ninth Circuit viewed Harper as admonishing that “if a decision is not to be given
28 retroactive effect, its prospective-only application should be announced in the opinion itself.” Gonzales v. United
   States DHS, 659 F.3d 930, 938 (9th Cir. 2011), withdrawn and substitute opinion at 712 F.3d 1271 (9th Cir. 2013).

                                                             10
              Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 11 of 20


 1 Supreme Court has indicated that Courts should look for a reservation of the issue in an opinion,

 2 one that is express or clear. See Shah, 148 F.3d at 91; see also Gonzales, 659 F.3d at 938;

 3 Tagaeva v. BNV Home Care Agency, Inc., 2018 U.S. Dist. LEXIS 42081, *8 (E.D. N.Y. Mar. 13,

 4 2018) (characterizing Harper as requiring an “express reservation” in order for the general rule of

 5 retroactivity not to apply); Digital Equip Corp. v. Department of Revenue, 916 P. 933, 937 (Wash.

 6 1996) (same); Dart Indus. v. Clark, 657 A.2d 1062, 1066 (R.I. 1995) (same). Looking to

 7 potentially forward looking and ambiguous statements that could have several implications and

 8 connotations is an approach that could easily lead to inconsistent results and would not lead to

 9 universal retroactive applications of new federal rules. Such a result would be contrary to Harper.

10              Third, and relatedly, Harper’s “reservation” language comes directly from Justice Souter’s
11 opinion in Beam, specifically page 539. See Harper, 509 U.S. at 97-98 (citing Beam, 501 U.S. at

12 539). Beam at page 539 explained that because Bacchus Imports, Ltd. v. Dias, 468 U.S. 263

13 (1984) “did not reserve the question whether its holding should be applied to the parties before it,”

14 Bacchus was to be read as mandating retroactive application. See Beam, 501 U.S. at 539. Beam

15 contrasted Bacchus with American Trucking Assns, Inc. v. Scheiner, 483 U.S. 266 (1987). Beam

16 gave the following parenthetical description of Scheiner: “remanding case to consider whether

17 ruling ‘should be applied retroactively and to decide other remedial issues.’”3 Beam, 501 U.S. at

18 539. There is no similar language to Scheiner that can be found in Janus.4 Again, Janus never

19 states that retroactivity or application of the new First Amendment rule is being reserved, nor does

20 Janus even use the terms “prospective” or “retroactive” anywhere in its opinion. While there are

21 forward looking statements in Janus, those statements do not clearly or expressly purport to be

22 addressing retroactivity, nor do the statements appear within the context of a discussion of

23
     3
         The Court notes that the retroactive application of a new rule does not “determine what ‘appropriate remedy’ (if any)
24 [a party] should obtain.” Davis v. United States, 564 U.S. 229, 243 (2011); see Danielsen, 945 F.3d at 1099 (“The
     Supreme Court has made clear that right and remedy must not be conflated, and that retroactivity of a right does not
25 guarantee a retroactive remedy.”); see also Janus, 942 F.3d at 361+62.
     4
26   The Court notes that in Shah, the Second Circuit held that the Supreme Court reserved the question of retroactivity in
   Lexecon, Inc. v. Millberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998). Specifically, Shah explained that
27 Lexecon reversed and remanded a lower court opinion but also noted a party’s “prospectivity” argument, but held that
   it was “unnecessary for [the Court] to consider [that argument]” because it was not presented below and in the
28 opposition to certiorari. See Shah, 148 F.3d at 91 (citing Lexecon, 523 U.S. at 42-43 & n.5). Again, there is no
   language in Janus that is similar to Lexecon.

                                                                 11
         Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 12 of 20


 1 retroactivity. It seems more plausible that, instead of intending to hold that Janus applies

 2 prospectively, the Janus majority was addressing a dissent that repeatedly emphasized the 41 year

 3 validity of Abood, or answering particular arguments by the litigants, or merely emphasizing that

 4 an older and previously valid practice was too offensive to the First Amendment to be upheld

 5 solely on the basis of stare decisis or longevity. The forward looking statements in Janus (as

 6 identified in cases like Akers) are insufficient similar to Scheiner for the Court to conclude that

 7 they represent a reservation of the retroactivity issue or that the Supreme Court intended Janus to

 8 be applied prospectively. See Shah, 148 F.3d at 91; see also Gonzales, 659 F.3d at 938; Tagaeva,

 9 2018 U.S. Dist. LEXIS 42081 at *8; Digital Equip Corp., 916 P. at 937; Dart Indus., 657 A.2d at

10 1066. Therefore, the failure of Janus to reserve the retroactivity question means that Janus is to

11 be applied retroactively. See Harper, 509 U.S. at 97-98; Hajro, 811 F.3d at 1099.

12         Fourth, the fact that the Supreme Court ended Janus with a remand to the Seventh Circuit
13 “for further proceedings consistent with this order” is not dispositive. Simply establishing that a

14 constitutional violation has occurred and invalidating a statute does not answer issues with respect

15 to remedies, other elements of 42 U.S.C. § 1983, or affirmative defenses. As noted above, the

16 Seventh Circuit on remand addressed those other issues and ultimately held that the good faith

17 affirmative defense applied to the union, which defeated Mr. Janus’s requested damages. See

18 Janus, 942 F.3d at 354, 360-67. Moreover, in Bacchus, a cased that Beam clarified was to be read

19 as retroactive because there was no reservation of the issue in that opinion, see Beam, 501 U.S. at

20 539, the Supreme Court reversed the Supreme Court of Hawaii and “remand[ed] for further

21 proceedings not inconsistent with this opinion.” Bacchus, 468 U.S. at 277. Similarly, in United

22 States v. James Daniel Good Real Prop., 510 U.S. 43, 65 (1993), the Supreme Court held that the

23 United States had filed its lawsuit within the applicable limitations period. Good then ended by

24 remanding the matter “for further proceedings consistent with this opinion.” Id. The Ninth

25 Circuit subsequently applied Harper to Good and held that Good was to be applied retroactively.

26 See United States v. 20832 Big Rock Dr., 51 F.3d 1402, 14005-06 (9th Cir. 1995); see also United

27 States v. One Parcel of Real Property, Located at 9638 Chicago Heights, 27 F.3d 327, 329 (8th

28 Cir. 1994) (holding that Good was to be applied retroactively).

                                                     12
           Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 13 of 20


 1           In sum, after applying Harper, the Court concludes that Janus is to be applied
 2 retroactively.5

 3                    c.      Municipal Liability Post-Janus
 4           The parties have been unable to find any cases post-Janus in which a municipality like the
 5 County has been held liable for pre-Janus conduct. However, the parties have found and

 6 discussed Aliser v. SEIU Cal., 419 F.Supp.3d 1161, 1165 (N.D. Cal. 2019).

 7           In Aliser, a number of plaintiffs brought claims against three California counties under §
 8 1983 for continuing to deduct union dues after the plaintiffs communicated their desire to resign

 9 their union membership. Aliser, 419 F.Supp.3d at 1164-65. The Counties all relied on Cal. Gov’t

10 Code § 1157.12(b) to deduct dues. See id. Section 1157.12(b) “requires public employers to

11 direct all employee requests for changes in dues deductions to the unions, and to rely on the

12 unions for information regarding which employees should have dues deducted from their

13 paychecks.” Aliser, 419 F.Supp.3d at 1165 (quoting Cal. Gov. Code § 1157.12(b)). Aliser

14 rejected the plaintiffs’ claims against the counties since no plausible Monell claim had been stated:

15           Regardless of whether it violates the Constitution for public employers to rely on
             unions for information regarding dues deductions, the plaintiffs have not
16           adequately alleged that the three county defendants (Riverside, Monterey, and
             Alameda) are liable for this conduct under Monell v. Department of Social Services
17           of the City of New York, 436 U.S. 658 (1978). For municipal liability to attach
             under Monell, the constitutional violation must be caused by an official policy of
18           the municipality. Sandoval v. County of Sonoma, 912 F.3d 509, 517 (9th Cir.
             2018). Here, however, the plaintiffs have not plausibly alleged any county policy
19           of relying on unions for dues deduction information — rather, it appears that the
             counties were simply complying with state law. See California Government Code
20           § 1157.12. The state statute uses mandatory language, and the plaintiffs have not
             suggested that the counties had discretion under state law to act contrary to the
21           statute's instructions. See id. (“Public employers . . . shall . . . [d]irect employee
             requests to cancel or change deductions for employee organizations to the
22           employee organization, rather than to the public employer. The public employer
             shall rely on information provided by the employee organization regarding whether
23           deductions for an employee organization were properly canceled or changed . . . .”
             (emphasis added)). When a municipality exercises no discretion and merely
24           complies with a mandatory state law, the constitutional violation was not caused by
             an official policy of the municipality. See Vives v. City of New York, 524 F.3d
25           346, 353 (2d Cir. 2008); see also Evers v. County of Custer, 745 F.2d 1196, 1203
26
     5
     The County cites Nunez-Reyes v. Holder, 646 F.3d 684, 690 (9th Cir. 2011) to argue that Chevron Oil Co. v. Huson,
27 404  U.S. 97 (1971) remains good law and that the Chevron Oil factors show that Janus should be applied
   prospectively. However, as discussed above, Harper controls whether Janus is to be applied retroactively. The cited
28 passage from Nunez-Reyes was a passage in which the Ninth Circuit was deciding whether to announce a new federal
   rule that it had decided, not a new rule that the Supreme Court had decided. See Nunez-Reyes, 646 F.3d at 690.

                                                            13
         Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 14 of 20

            (9th Cir. 1984); Sandoval, 912 F.3d at 518 (citing Evers). This requirement bars
 1          the plaintiffs' claims against the counties for both prospective and retrospective
            relief. See Los Angeles County v. Humphries, 562 U.S. 29, 37, 131 S. Ct. 447, 178
 2          L. Ed. 2d 460 (2010).
 3          The plaintiffs argue that Monell liability can be based on the counties' policies of
            “establish[ing] and enforc[ing] an agency shop,” Dkt. 124 at 4. But that is wrong.
 4          The general decision to contract with unions using an agency shop arrangement did
            not “cause” the specific allegedly unconstitutional conduct that forms the basis of
 5          this claim.
 6 Id. at 1165.

 7          At this time, the Court cannot follow Aliser.
 8          First, the County invokes Cal. Gov. Code § 3502.5, not Cal. Gov. Code § 1157.12(b)
 9 which was at issue in Aliser. Under § 3502.5, an “agency shop” may be created in one of two

10 ways, either by negotiation between the public employer and a recognized public employee

11 organization, or by a petition signed by 30% of the bargaining unit members combined with

12 majority approval in a secret ballot election. See Cal. Gov. Code §§ 3502.5(a), (b); Orange Cnty.

13 Water Dist. v. Public Employment Relations Bd., 8 Cal.App.5th 52, 61-62 (2017). An “agency

14 shop” for purposes of § 3502.5 means “an arrangement that requires an employee, as a condition

15 of continued employment, either to join the recognized employee organization or to pay the

16 organization a service fee in an amount not to exceed the standard initiation fee, periodic dues, and

17 general assessments of the organization.” Cal. Gov. Code § 3502.5(a); County of L.A. v. Los

18 Angeles Cnty Employee Relations Com., 56 Cal.4th 905, 912 (2013). The County does not

19 specify which provision of § 3502.5 actually applies with respect to the FDSA or the applicable

20 MOU. If the “agency shop” in this case was created as result of the procedures of § 3502.5(a), i.e.

21 negotiation between the Union and the County, then it is arguable that the County made a

22 voluntary policy decision and was not acting under any mandatory state law duty. If the “agency

23 shop” was created through § 3502.5(b), i.e. through petition and election, then it is arguable that

24 the County was simply following mandatory duties under state law and not making a voluntary

25 policy decision when it collected fees and vacation hours. The County’s briefing suggests this is

26 the method/subsection at issue. However, the parties’ briefing on the significance of § 3502.5 is

27 short and not particularly developed. For example, there is no discussion about whether the

28 collection of vacation hours by the County was done purely through § 3502.5, or whether it was

                                                     14
           Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 15 of 20


 1 the result of an otherwise voluntary agreement between the FDSA and the County. In other

 2 words, there is an insufficient explanation of how the vacation hours that were collected from non-

 3 members Chandavong and Her fit within § 3502.5 and any agreements between the County and

 4 the FDSA. Moreover, the FAC does not mention § 3502.5. Accepting evidence regarding the

 5 nature of the “agency shop” at issue or the history of the agreement to collect vacation hours

 6 would entail acceptance of extrinsic evidence. The additional briefing received for this order was

 7 requested by the Court in connection with a Rule 12(b)(6) motion to dismiss. 6 Consideration of

 8 extrinsic evidence would be inconstant with Rule 12(b)(6). See Fed. R. Civ. P. 12(d). Therefore,

 9 there is insufficient argument and evidence regarding § 3502.5’s application to this case, and,

10 given the procedural posture of case, additional necessary information to support the County’s

11 arguments cannot be received at this time.

12           Second, the law is unsettled in the Ninth Circuit with respect to a municipality’s liability
13 under § 1983 when the municipality is following or acting in accordance with state law. Some

14 courts find that there is no liability when the municipality follows a non-discretionary mandatory

15 state law because the municipality did not make a policy decision. E.g. Quezambra v. United

16 Domestic Workers of Am., 445 F.Supp.3d 695, 706 (C.D. Cal. 2020); Aliser, 419 F.Supp.3d at

17 1165; Mitchell v. Atkins, 387 F.Supp.3d 1193, 1201-02 (W.D. Wash. 2019). Some courts find or

18 suggest that following state law, even if a non-discretionary, mandatory, state law duty is

19 involved, does not relieve a municipality of liability. E.g. Denning v. Lincoln Cnty. Sheriff’s

20 Office, 2020 U.S. Dist. LEXIS 12288, *33-*34 (D. Ida. Jan. 21, 2020); Brewster v. City of L.A.,

21 2019 U.S. Dist. LEXIS 225770, *21 n.6 (C.D. Cal. July 29, 2019); Conroy v. City of Philadelphia,

22 421 F.Supp.2d 879, 886-87 (E.D. Pa. 2006). Other courts have noted that the issue has not been

23 definitively settled. See Bruce & Tanya & Assocs. v. Board of Supervisors, 355 F.Supp.3d 386,

24 400 n.6 (E.D. Va. 2018). Within the Ninth Circuit, at least, part of the disagreement involves how

25 to interpret Evers. Given the divide, the Court will not decide the issue without more in depth

26 briefing from the parties.

27   6
    The FDSA challenged the SAC through a combined Rule 12(b)(1) and Rule 12(b)(6) motion. However, mootness
28 was the only issue addressed by the Court through the prism of Rule 12(b)(1). The County’s liability (if any) is
   properly addressed at this stage through a Rule 12(b)(6) motion.

                                                           15
           Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 16 of 20


 1            Third, Aliser appears to have involved only the collection of ordinary membership dues.
 2 In this case, Chandavong and Her emphasize that they are complaining about vacation hours that

 3 were involuntarily taken from them. Further, they contend that no state law compelled the transfer

 4 of vacation hours from them to the FDSA, and that Abood authorized only the collection of a

 5 portion of fees and not the collection of the same amount of fees or vacation hours from union

 6 members and non-members alike. The parties do not spend a great deal of time briefing these

 7 specific issues. However, the Court finds that the questions raised by Chandavong and Her are

 8 significant. For example, the nature of the vacation hours earned by Chandavong and Her, and

 9 whether the transfer of vacation hours can reasonably be classified as part of a service fee or

10 special assessment, would be relevant to not only determining whether a constitutional violation

11 occurred, but also whether their collection may have been part of a mandatory duty imposed on

12 the County through the establishment of an “agency shop” under § 3502.5.7 It may be that

13 vacation hours are equivalent to or a part of a service fee or membership dues.8 But until further

14 proceedings occur, the Court cannot hold that the fact that Chandavong and Her are challenging

15 the taking of vacation hours is immaterial.

16            In sum, this appears to be a unique case. The ultimate resolution of the County’s liability
17 (if any) will have to await further proceedings.

18                    d.       Conclusion
19            In light of the arguments made in connection with the FDSA’s motion to dismiss the SAC
20 and the supplemental briefing received, the Court will not dismiss the third cause of action against

21 the County for vacation hours involuntarily taken from Chandavong and Her pre-Janus when they

22 were not members of the FDSA.

23            2.      The FDSA
24            In the order on the FDSA’s motion to dismiss the SAC, the Court dismissed without leave
25
     7
    The Court at this time is not resolving the question of whether the County was under a mandatory duty, or what the
26 effect of a non-discretionary mandatory duty on the County would be for purposes of § 1983. The Court is only
   noting the potential issues surrounding the proper classification of the vacation hours taken.
27   8
     The Court notes that the third cause of action does not allege that any part of the vacation hours were collected
28 properly  or that only a portion of the vacation hours were collected unconstitutionally. The Court reads the SAC as
   alleging that all vacation hours were collected unconstitutionally in light of Janus.

                                                              16
          Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 17 of 20


 1 to amend Her and Chandavong’s third cause of action for vacation hours taken pre-Janus. Upon

 2 further consideration, the Court finds that the claims should be dismissed with leave to amend. At

 3 the time of dismissal, Chandavong and Her had not been appraised of any pleading flaws for that

 4 claim. Generally, the first time a claim is dismissed for a particular deficiency, leave to amend is

 5 granted unless it is clear that amendment would be futile. See Garmon v. County of L.A., 828

 6 F.3d 837, 842 (9th Cir. 2016). The supplemental briefing received leads the Court to conclude

 7 that amendment would not necessarily be futile. Therefore, the Court will grant Chandavong and

 8 Her leave to amend their third cause of action against the FDSA for pre-Janus vacation hours that

 9 were involuntarily taken when Chandavong and Her were not members of the FDSA.

10          3.     Severance
11          In relevant part, Rule 21 provides that a court may sua sponte “at any time, on just terms,
12 add or drop a party. The court may also sever any claim against any party.” Fed. R. Civ. P. 21;

13 Bain v. California Teachers Ass’n, 891 F.3d 1206, 1215 (9th Cir. 2018). “[A] finding of

14 misjoinder is not a prerequisite to severing parties or claims under Rule 21.” Acevedo-Garcia v.

15 Monroig, 351 F.3d 547, 560 n.5 (1st Cir. 2003); Wyndham Assoc. v. Bintliff, 398 F.2d 614, 618

16 (2d Cir. 1968). Courts have broad discretion in determining whether to sever claims or parties.

17 See In re EMC Corp., 677 F.3d 1351, 1355 (Fed. Cir. 2012); Rice v. Sunrise Express, Inc., 209

18 F.3d 1008, 1016 (7th Cir. 2000). A severance may be justified by various considerations,

19 including avoiding undue delay or prejudice to the parties, see Applewhite v. Reichhold Chems.,

20 Inc., 67 F.3d 571, 574 (5th Cir. 1995), whether there are significantly different factual situations or

21 legal questions, Langley v. Guiding Hands Sch., Inc., 2021 U.S. Dist. LEXIS 63302, *37 (E.D.

22 Cal. Mar. 30, 2021), whether the claims are otherwise logically distinct, see Aiello v. Kingston,

23 947 F.2d 834, 835 (7th Cir. 1991), or whether severance will serve the ends of justice and further

24 the prompt and efficient disposition of litigation. Crown Cork & Seal Co. v. Credit Suisse First

25 Boston Corp., 288 F.R.D. 331, 332 (S.D. N.Y. 2013); Tab Express Int’l, Inc. v. Aviation

26 Simulation Tech., Inc., 215 F.R.D. 621, 623 (D. Kan. 2003). A severance under Rule 21 results in

27 the creation of a new, distinct, separate case. Demartini v. Demartini, 964 F.3d 813, 821 (9th Cir

28 .2020); Herklotz v. Parkinson, 848 F.3d 894, 898 (9th Cir. 2017). To proceed in federal court, the

                                                     17
           Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 18 of 20


 1 newly created severed action must have its own independent basis for federal jurisdiction; the

 2 severed action cannot rely solely on supplemental jurisdiction. Herklotz, 848 F.3d at 898; see also

 3 Demartini, 964 F.3d at 821.

 4            Here, the remaining claims can be divided into two groups. The first group consists of
 5 state law claims based on the attempted resignation from the FDSA by FDSA members Campos,

 6 Chandavong, Vang, and Yang – this is the second cause of action. The second group consists of

 7 federal and possibly state law claims based on involuntarily taken vacation hours from FDSA non-

 8 members Her and Chandavong – this is the third cause of action.9 These two groups of claims are

 9 distinct. They involve different injuries, different wrongful acts by Defendants, and are based on

10 different theories of recovery. Moreover, the only federal issues remaining in this case involve

11 only non-FDSA members. The Court detects no prejudice to any party if these two claim groups,

12 and more specifically the claims between FDSA member Plaintiffs and FDSA non-member

13 Plaintiffs, are severed. In fact, severing the claims of the FDSA non-member Plaintiffs will enable

14 the Court to exercise its discretion under 28 U.S.C. § 1367(c)(3) and complete the substantive

15 aspects of the litigation as to the FDSA member Plaintiffs in this Court.10 Also, the FDSA

16 member Plaintiffs will be able to pursue their state law claims in state court, a preferable forum

17 considering the claims and policy arguments made and implicated by the second cause of action.

18            Given these considerations, the Court finds it appropriate to utilize Rule 21 to sever claims.
19 The claims of Chandavong (as a non-member of FDSA) and Her found in the third cause of action

20 based on the involuntary taking of vacation hours against the County and the FDSA will be

21 severed from all other claims.

22

23   9
     Chandavong was initially an FDSA member, but successfully resigned in December 2016. See SAC ¶ 24.
   Therefore, from December 2016 forward, Chandavong was not an FDSA member. In the Court’s December 17, 2020
24 order dismissing the first cause of action and part of the third cause of action against the County, the Court stated in a
   footnote that Chandavong’s claims for vacation hours ran from December 2016 to July 2018. See Doc. No. 79 at 3
25 n.1. The Footnote indicated that this was connected to the good faith defense. See id. To clarify, Chandavong’s
   claim runs from December 2016 because this was the date Chandavong was no longer a member of the FDSA. See
26 Janus, 138 S.Ct. at 2486; Doc. No. 74 at 12:15-23.

27
     The Court recognizes that there may be issues or motions relating to attorneys’ fees that may remain. Further, the
     10

28 FDSA  member Plaintiffs will be able to appeal any of the Court’s decisions to the Ninth Circuit if they desire.


                                                                18
          Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 19 of 20


 1          As part of the severance process, Chandavong and Her will be required to file a new
 2 complaint, which will be styled as the Third Amended Complaint (“TAC”). The TAC will

 3 eliminate all allegations from the SAC that are not relevant to pursuing a claim found in the SAC’s

 4 third cause of action. As discussed above, although the Court previously dismissed the FDSA

 5 without leave to amend, the TAC may (but is not required to) include additional allegations

 6 against the FDSA in order to pursue claims based on the involuntary taking of vacation hours.

 7 Also, it is not entirely clear whether the third cause of action contains state and federal claims.

 8 The § 1983 cause of action must be pled separately as its own distinct cause of action in the TAC.

 9 To the extent Chandavong and Her are attempting to allege pendent state law claims based on the

10 involuntary taking of vacation hours, each state law claim must be alleged expressly and as a

11 separate and distinct cause of action; Plaintiffs will not be permitted to lump all state law claims

12 together under a single cause of action. Finally, if Plaintiffs intend to use an incorporation by

13 reference pleading technique, then they shall refrain from incorporating all prior allegations under

14 a cause of action when all prior allegations are not relevant or appropriately incorporated by

15 reference. Incorporating by reference all prior allegations irrespective of relevance is an improper

16 pleading technique; instead, specific relevant paragraphs or specific groups of paragraphs are to be

17 incorporated by reference under each cause of action. See Weiland v. Palm Beach Cnty. Sheriff’s

18 Office, 792 F.3d 1313, 1321-23 (11th Cir. 2015); Deerpoint Grp., Inc. v. Agrigenix, LLC, 345

19 F.Supp.3d 1207, 1234 n.14 (E.D. Cal. 2018).

20          4.     Supplemental Jurisdiction
21          By severing the claims of Chandavong and Her, two separate and distinct cases have been
22 created. Demartini, 964 F.3d at 821 Herklotz, 848 F.3d at 898. Further, by severing the claims of

23 Chandavong and Her in the third cause of action, the Court has disposed of all of the federal

24 causes of action over which it had original subject matter jurisdiction in this case.

25          “A district court may decline to exercise supplemental jurisdiction over supplemental state
26 law claims if “the district court has dismissed all claims over which it has original jurisdiction.”

27 28 U.S.C. § 1367(c)(3). The general rule is “when federal claims are dismissed before trial . . .

28 pendent state claims should also be dismissed.” Religious Tech. Ctr. v. Wollersheim, 971 F.2d

                                                      19
           Case 1:18-cv-01660-AWI-EPG Document 85 Filed 04/22/21 Page 20 of 20


 1 364, 367-68 (9th Cir. 1992). Considering the early procedural posture of this case, as well as

 2 judicial economy, convenience, fairness, and comity, the Court will exercise its discretion and

 3 decline to entertain supplemental jurisdiction over the second cause of action. See 28 U.S.C. §

 4 1367(c)(3); Religious Tech., 971 F.2d at 367-68.

 5

 6                                                           ORDER
 7            Accordingly, IT IS HEREBY ORDERED that:
 8 1.         No further claims or parties will be dismissed as a result of the FDSA’s second motion to
 9            dismiss or the supplemental briefing received to date;
10 2.         The claims contained in the third cause of action as alleged by FDSA non-members Her
11            and Chandavong against the FDSA and the County is SEVERED pursuant to Rule 21;
12 3.         The Clerk shall ISSUE a new case number for the severed claims of Chandavong and Her
13            with the undersigned and Magistrate Judge Grosjean assigned to the new case;
14 4.         Within twenty-one (21) days of service of this order, Plaintiffs Her and Chandavong shall
15            file an amended complaint as described in this order against the FDSA and the County in
16            the newly severed case and use the newly issued case number for all further filings;
17 5.         The Clerk shall file the following documents from this case’s docket to the newly severed
18            case’s docket: Document Nos. 1, 6, 7, 8, 12, 14, 22, 24, 39, 44, 45, 48, 54, 56, 62, 65, 67,
19            68, 74, 75, 76, 78, 79, 81, 82, 83, 84;
20 6.         Pursuant to 28 U.S.C. § 1367(c)(3), the Court declines to exercise supplemental
21            jurisdiction over the remaining state law claims in this case; and
22 7.         The Clerk shall CLOSE this case.11
23
     IT IS SO ORDERED.
24

25 Dated:       April 21, 2021
                                                           SENIOR DISTRICT JUDGE
26

27

28
     11
       The closure of this case does not prohibit the filing of any motions for attorney’s fees in this case, as discussed in
     the order on the FDSA’s second motion to dismiss. See Doc. No. 74 at 13:21-14:4.

                                                                 20
